SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Discovery of gas accumulation at Espírito Santo Basin Rio de Janeiro, October 3 rd , 2014 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of new gas accumulation at Espírito Santo Basin post-salt. The discovery took place during drilling of well 3-BRSA-1259-ESS (ANP nomenclature) / 3-ESS-222 (Petrobras nomenclature), informally known as Tanganika, at a water depth of 1,043 meters, located in the Malombe Discovery Evaluation Plan (PAD), 72 km off the coast of the Espírito Santo state. The discovery was confirmed through logging carried out in reservoirs located at depth of around 2,880 meters. The well has reached the total depth of 2,996 meters. The consortium operated by Petrobras (88.89%) in partnership with Repsol Sinopec (11.11%) will proceed with the operations planned, in order to better evaluate the discovery, through a formation test. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 6, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
